Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
2. Claim 18 is  objected to because of the following informalities: 
Claim 18, line 2, “ the inner winding turn” should be – an inner winding turn—
Claim 18, line 3, “ the outer winding turn” should be – an outer winding turn--
 Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


3. Claim(s) 1- 7, 19 rejected under 35 U.S.C. 103 as being unpatentable over  Fontanella (US20030080845)  in view of Ibata ( US 6534842)
With regard to claim 1,  Fontanella teaches an electronic device, comprising:
a coil ( planar inductor, title) , wherein the coil is made of metal ( see [0044] copper is the conductive material to form windings) and comprises a plurality of winding turns ( see two 114 in Fig. 12 (c)) wherein the plurality of winding turns are arranged along a horizontal direction ( see the two windings in horizontal direction 114, Fig. 12  (c ) see [0122]), and each two adjacent winding turns have a corresponding horizontal gap therebetween ( e.g., 122, Fig. 12 (c )) : and a 
 Fontanella does not teach the first insulator material is a first conductive and magnetic material.
However, Ibata teaches  the first insulator material is a first conductive and magnetic material ( col 3, line 35-40, insulator layer includes NI zn, claim 3 of  current application, the first conductive and magnetic material comprises NI  ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fontanella, to configure the insulator material as a conductive and magnetic material such as nickel , as taught by  Ibata ,  because these magnetic material has high magnetic permeability, which could increase the  inductance while provides enough shielding function. Further ,  the conductive and magnetic material Nickel helps in lowering the sheet resistance and improve contact adhesion, reduce the resistance in connection, reduce the loss in the system and improve the operating efficiency. 
With regard to claim 2,  the combination of Fontanella and Ibata teaches all the limitations of claim 1, and Fontanella further teaches  the electronic device is an inductor ( see title).
With regard to claim 3, the combination of Fontanella and Ibata teaches all the limitations of claim 1, Ibata further teaches the first conductive and magnetic material comprises nickle (Ni) (( col 3, line 35-40, insulator layer includes NIzn).
With regard to claim 4, the combination of Fontanella and Ibata teaches all the limitations of claim 1, Ibata further teaches the first conductive and magnetic material is made of nickle (Ni) (( col 3, line 35-40, insulator layer includes NIzn).
With regard to claim 5,  the combination of Fontanella ( Fig. 12) and Ibata teaches all the limitations of claim 1.
The embodiment of Fontanella in Fig. 12 does not teach the coil is formed by removing unwanted portion of metal plate.
 The embodiment of Fontanella in Fig. 15 teaches the coil is formed by removing unwanted portions of metal plate ( see Fig. 15 (a), (d)  unwanted 130 are removed in (d), see [0145] describes that 135 is copper).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fontanella in Fig. 12 to form a coil by removing unwanted portions of a plate made of metal,  as taught by  the embodiment of Fontanella in Fig. 15, in order to simplify the manufacturing process to build each coil turn separate, reduce the time and cost of the manufacture, and improve the efficiency of the inductor manufacturing.
With regard to claim 6,  the combination of Fontanella and Ibata teaches all the limitations of claim 5.
The embodiment of Fontanella in Fig. 12 does not teach the metal plate is copper plate.
 The embodiment of Fontanella in Fig. 15 teaches the metal plate is a copper plate ( see Fig. 15 (a), (d)  unwanted 130 are removed in (d), see [0145] describes that 135 is copper).

With regard to claim 7,  the combination of Fontanella and Ibata teaches all the limitations of claim 1, and Fontanella further teaches  the shape of a cross-section of said winding turn of said two adjacent winding turns in the thickness direction of the coil is rectangular ( e.g., Fig. 12 (c ) see the 114 is rectangular).
With regard to claim 19, The embodiment of Fontanella in Fig. 12 teaches a method for forming an inductor, comprising: wherein the plurality of windings are arranged along a horizontal direction ( see 114, Fig. 12 (c ) ), and each two adjacent winding turns have a corresponding horizontal gap ( 122, Fig. 12 ( c ) therebetween: and forming a shielding layer (116, Fig. 12 (c ))   wherein the shielding layer has a unitary body ( see 116, Fig. 12 ( c )comprising a first insulator layer ( e.g., 116, Fig. 12 ( c )) to encapsulate each of the plurality of winding turns of the coil (  e.g. 114 , Fig. 12 ( c )), wherein said unitary body of the shielding layer ( e.g., 116, Fig. 12 ( c ) is disposed  on a top surface of a winding turn ( e.g., top of 114, Fig. 12 (c )) of said two adjacent winding turns ( e.g., 114, Fig. 12 (c )) and extends to a bottom surface (bottom of 114, Fig. 12 ( c )) of the  winding turn of said two adjacent winding turns through an edge portion of said corresponding horizontal gap ( edge of 122, Fig 12 ( c )) without extending across said corresponding horizontal gap ( 122, Fig. 12 (c )) between said two adjacent winding turns ( 114, Fig. 12 (c ) ).
The embodiment of Fontanella in Fig. 12 does not teach forming a coil by removing unwanted portions of a plate made of metal, and the first insulator material is a first conductive and magnetic layer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fontanella in Fig. 12 to form a coil by removing unwanted portions of a plate made of metal, as taught by  the embodiment of Fontanella in Fig. 15, in order to simplify the manufacture process to build each coil turn separate, reduce the time and cost of the manufacture, and improve the efficiency of the inductor manufacturing.
Further, Ibata teaches  the first insulator material is a first conductive and magnetic material ( col 3, line 35-40, insulator layer includes NI zn, claim 3 of  current application, the first conductive and magnetic material comprises NI  ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fontanella, to configure the insulator material as a conductive and magnetic material such as nickel , as taught by  Ibata ,  because these magnetic material has high magnetic permeability, which could increase the  inductance while provides enough shielding function. Further,  the conductive and magnetic material Nickel helps in lowering the sheet resistance and improve contact adhesion, reduce the resistance in connection, reduce the loss in the system and improve the operating efficiency. 


8 is  rejected under 35 U.S.C. 103 as being unpatentable over by  Fontanella (US20030080845) and  Ibata ( US 6534842) in further view of Kawabata (US 5551146) .
With regard to claim 8, the combination  Fontanella  and Ibata teaches all the limitations of claim 1, but not a second magnetic material encapsulates the coil and the shielding layer and extends into the hollow space of the coil.
However, Kawabata teaches a second magnetic material ( e.g., 11, Fig. 3, 4) encapsulates the coil ( e.g., 12, Fig. 3, 4) and the shielding layer (Fontanella teaches about the shielding layer directly attached to coil as discussed above)  and extends into the hollow space of the coil ( see the hollow of 12, Fig. 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 1 to configure a second magnetic material to encapsulate the coil and the shielding layer and extends into the hollow space of the coil, as taught by  Kawabata, in order to protect the inductor device, avoid the damage of the inductor and reduce the maintenance cost.

5. Claim 9 is  rejected under 35 U.S.C. 103 as being unpatentable over  Fontanella (US20030080845) and Ibata ( US 6534842)  in further view of Miller (US20130020877)
With regard to claim 9, the combination of Fontanella  and Ibata teaches all the limitations of claim 1, but not a plurality of separated graphene sheets disposed over a bottom surface of the shielding layer.
However, Miller teaches a plurality of separated graphene sheets ( see multiple graphene layer, Fig. 9C) disposed over  a bottom surface( see graphene sheet disposes on the back/bottom of the metallic coating, Fig. 9C) of the shielding layer ( metallic coating on the inductor/tube, Fig. 9C).
.

6. Claim 10 is  rejected under 35 U.S.C. 103 as being unpatentable over  Fontanella (US20030080845) and Ibata ( US 6534842)    in  further view of Lee (US20160081240).
With regard to claim 10, Fontanella teaches all the limitations of claim 2, but not the electronic device is a receiver of a wireless charger, wherein the operating frequency of the receiver of the wireless charger ranges from 100 kHz to 400 kHz.
However, Lee teaches the electronic device is a receiver of a wireless charger ( see abstract, the inductor with magnetic sheeting is for receiver of wireless charger), wherein the operating frequency of the receiver of the wireless charger ranges from 100 kHz to 400 kHz ( e.g., [0017] operates at 100kHz).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 2, to configure the electronic device to be a receiver of a wireless charger, wherein the operating frequency of the receiver of the wireless charger ranges from 100 kHz to 400 kHz, as taught by  Lee, in order to shield the coil from external magnetic field, reduce the interference and improve the operating performance of the system. 

11 is  rejected under 35 U.S.C. 103 as being unpatentable over  Fontanella (US20030080845), Ibata ( US 6534842)  and  Lee (US20160081240) in further view of Inoue (US20090243780A1).
With regard to claim 11, the combination of Fontanella, Ibata and Lee teaches all the limitations of claim 10.
Fontanella does not teach a thickness of said winding turn of said two adjacent winding turns is in a range of 50 um to 100 um, wherein a thickness of the shielding layer is in a range of 1.5um to 15um.
However,   Lee teaches wherein the thickness of the shielding layer is in a range of 1.5 um to 15 um ( 15 to 35um, [0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 10, to configure the thickness of the shielding layer to be in a range of 1.5 um to 15 um, as taught by  Lee, in order to reduce the size of system, build in the system to the small system such as cellphone, satisfy the user’s requirement and improve user’s experience  
Further, Inoue teaches the thickness of said winding turn of said adjacent winding turns is in a range of 50 um to 100 um ( [0018], thickness adjustable to 10- 200um, which include 50um to 100um, when the claimed ranges “overlap or lie inside ranges disclosed by the prior art, ” a prima facie case of obviousness exists. In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fontanella, Ibata and Lee, to configure the thickness of a winding turn  of said adjacent winding turns  to be in a range of 50 um to 100 um, as taught by  Inoue, in order to satisfy the user’s requirement, build the device  . 

8. Claims 12-14, 16 are  rejected under 35 U.S.C. 103 as being unpatentable over  Fontanella (US20030080845) and Ibata ( US 6534842)   in further view of Lee1 (US20160344223A1)
With regard to claim 12, the combination Fontanella and Ibata teaches all the limitations of claim 2, but not explicitly teaches the inductor comprises a first electrode and a second electrode, wherein the first electrode is electrically connected to an outer ending part of the coil, and the second electrode, is electrically connected to an inner ending part of the coil via a conductive part disposed across the plurality of winding turns.
However, Lee1 teaches wherein the inductor comprises a first electrode( e.g., 430, Fig. 6)  and a second electrode ( e.g., 440, Fig. 6), wherein the first electrode ( e.g., 430, Fig. 6) is electrically connected to an outer ending part of the coil ( e.g., see 430 connects to the outer end part of the coil, Fig. 6) , and  the second electrode( e.g., 440, Fig. 6) is electrically connected to the inner ending part ( e.g., 440 connects to the inner end part of the coil , Fig. 6) of the coil via a conductive part  ( e.g., 470, Fig. 6) disposed across the plurality of winding turns ( see 470 is across multiple windings, Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 2, to configure the inductor to include a first electrode and a second electrode, configure the first electrode to be electrically connected to the outer ending part of the coil, and configure the second electrode  to be electrically connected to the inner ending part of the coil via a conductive part disposed across the plurality of winding turns, as taught by  Lee1, in order to configure the inductor to connected to the other components of the system,  make it easy to implement a system, reduce the integration time.
With regard to claim 13, the combination of  Fontanella, Ibata  and Lee1 teaches all the limitations of claim 12.
Fontanella does not teach the  conductive part  comprises an extended terminal part of the coil.
Lee1 teaches the conductive part  ( 470, Fig. 6) comprises an extended terminal part of the coil ( 470 extend the inner terminal, Fig. 6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 12, to include an extended terminal part of the coil, as taught by  Lee1, in order to make it easy to connect to the inner terminal, simplify the design and enhance the user’s experience.
With regard to claim 14, the combination of Fontanella , Ibata and Lee1 teaches all the limitations of claim 12.
Fontanella does not teach the conductive part comprises a metal lead.
Lee1 teaches the conductive part comprises a metal lead ([0073] 470 is lead portion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 12, to configure the conductive part comprises a metal lead, as taught by  Lee1, in order to make the connection extreme durable, improve the resilience to high temperature, and avoid corrosion.
With regard to claim 16, the combination of Fontanella, Ibata and Lee1 teaches all the limitations of claim 12.
Fontanella does not teach  the conductive part is disposed in a recess that is formed on a top or a bottom surface of the plurality of winding turns of the coil .
Lee1 teaches the conductive part ( 470, Fig. 7) is disposed in a recess ( e.g., 471, Fig. 7) that is formed on a top ( e.g., 471 on top of 410, Fig. 7) or a bottom surface of the plurality of winding turns of the coil ( 410, Fig. 7).
.

9. Claim 15 is  rejected under 35 U.S.C. 103 as being unpatentable over  Fontanella (US20030080845), Ibata ( US 6534842)     and  Lee1 (US20160344223A1) in further view of Kawarai (US 20180068770).
With regard to claim 15, the combination of  Fontanella, Ibata and Lee1 teaches all the limitations of claim 12, but not the conductive part comprises a lead frame encapsulated by tin.
However, Kawarai teaches the conductive part comprises a lead frame encapsulated by tin ( end of coil connects to lead frame coated with tin, [0194], while Lee1 teaches about the conductive part connects the inner winding to the electrode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 12, to configure the conductive part to comprise a lead frame encapsulated by tin, as taught by Kawarai, in order to build a connection that can withstand relatively high temperatures as well as to resist corrosion and have good solder wettability, improve the quality of the product and reduce the maintenance cost. 

s 12, 17 are  rejected under 35 U.S.C. 103 as being unpatentable over  Fontanella (US20030080845) and Ibata ( US 6534842)     in  further view of Park (US20150001951).
With regard to claim 12, the combination of  Fontanella and Ibata teaches all the limitations of claim 2, but not the inductor comprises a first electrode and a second electrode, wherein the first electrode is electrically connected to an outer ending part of the coil, and the second electrode, is electrically connected to an inner ending part of the coil via a conductive part disposed across the plurality of winding turns.
However, Park teaches the inductor comprises a first electrode ( e.g., 21c, Fig. 1) and a second electrode ( e.g., 21b, Fig. 1), wherein the first electrode ( e.g., 21c, Fig. 1) is electrically connected to the outer ending part of the coil ( see Fig. 1, 21c connects to the outer ending of the coil) , the second electrode ( e.g., 21b, Fig. 1) is electrically connected to the inner ending part ( e.g., 21a, Fig. 1) of the coil via a conductive part  ( e.g., 40, [0046] the first lead part 21 a is electrically connected to the second lead part 21 b by a conductive material 50 disposed in the recess 40 and a first via 30 a formed in the magnetic laminate 10) disposed across the plurality of winding turns ( 20, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 2, to configure the inductor to comprise a first electrode and a second electrode, configure the first electrode to be electrically connected to an outer ending part of the coil, configure the second electrode  to be electrically connected to the inner ending part of the coil via a conductive part disposed across the plurality of winding turns, as taught by  Park, in order to extend the inner end terminals of the coil so that they can connect to other devices, make it easy to implement a system, reduce the integration time.
With regard to claim 17, the combination of Fontanella , Ibata and Park teaches
teaches all the limitations of claim 12.

However, Park teaches the conductive part ( 50, Fig. 4) is disposed in a recess (40, Fig. 4) that is formed on a top ( 50 on top of 12, Fig. 4)  or a bottom surface( 50 on bottom of the part of 11 that between 20 and 50) of the shielding layer ( e.g., 11, or 12, Fig. 4) ( Note in Fig. 4, the label 21c should be 21a, according to [0046]  the first lead part 21 a is electrically connected to the second lead part 21 b by a conductive material 50 disposed in the recess 40 and a first via 30 a formed in the magnetic laminate 10 . and [0072] a conductive adhesive layer 22 interposed between the first lead part 21 a and the first via 30 a; and a conductive adhesive layer 22 interposed between the second lead part 21 b and the second via 30 b)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 12, to configure the conductive part to be disposed in a recess that is formed on a top or a bottom surface of the shielding layer, as taught by  Park, in order to shield interference between the inductor layer and the conductive part, or shield the conductive part with the external interference, reduce the noise, and improve the quality of signal.

11. Claim 18 is  rejected under 35 U.S.C. 103 as being unpatentable over  Fontanella (US20030080845)  and Ibata ( US 6534842) in further view of Ueda (US 20020067235).
With regard to claim 18, the combination of Fontanella and Ibata teaches all the limitations of claim 1, but not for two winding turns of the plurality of winding turns, a width of the inner winding turn of the two winding turns is less than a width of the outer winding turn of the two winding turns.
However, Ueda teaches two winding turns of the plurality of winding turns, the width of the inner winding turn of the two winding turns ( e.g., 2c, Fig. 1) is less than that of the outer 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Claim 1, to configure the width of the inner winding turn of the two winding turns to be less than a width of the outer winding turn of the two winding turns,  as taught by  Ueda, in order to increase the inductance, improve the quality factor, and improve the performance of the coil.


Response to Arguments
12. Applicant’s arguments with respect to claim(s) 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
13. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Chang ( US20130300529A1) teaches about the insulated layer on the coil
Cooper  (US 20110109419) teaches about insulator surrounding the planar coils
Smeys ( US 7584533 ) teaches about seed layer on the coils
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
http://www.uspto.gov/interviewpractice .
   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PINPING SUN/Primary Examiner, Art Unit 2836